Title: From George Washington to David Stuart, 24 November 1786
From: Washington, George
To: Stuart, David



Dear Sir;
Mount Vernon 24 Nov. 1786

Enclosed I return the certificates with the Clerks signature of their having passed the Court of Fairfax. What is further necessary I shall rely upon you to have done.
Mrs Washington owes Mrs Randolph (the Governors Lady) a bill of 10/ for books bought & sent to the Children of this family, which she requests the favor of you to pay for; and to procure & send to her an Almanack and half a pound of Nutmegs[;] of the latter Alexandria furnishes none, or next to it, at an enormous price.
What price is corn like to bear below? I hope I am under no necessity to buy; but Col. Mercer wanting me to take this article in part payment of a debt he is owing me, I want to be informed of the present, and what will probably be the future price of this, sometime hence (say the spring) seeing Gentlemen from all parts you will be able to get the best information on this head —Inform me also, if you please What price Wheat & Flour now bears or is like to bear? A Waggon of yours delivered a load of Wheat at my Mill the other day, unaccompanyed by any message; my Miller has asked what was to be done with it, and I really could not tell him—I have recollection of your having spoke to me about Wheat, but whether it was to sell it to me, or to grind it for your use I cannot charge my memory—either will be agreeable to me, as you shall chuse. I wish to be informed soon—and if the former the quantity and price of it.
We have nothing new in these parts but a change of weather; being locked up in snow. All join in best wishes and I am—Dear Sir Yr affecte & obedt Hble ⟨Servt⟩

Go: Washington


PS. Since writing the above, I am told that the load of Wheat mentioned in this letter, was only 17½ Bushels & intended for your familys use & that it was most miserably cleaned.

